Per Curiam.
The question is, what did the plaintiff lose? His action is brought to recover, not the stock itself, but compensation for the loss of it. The adverse argument is, that the division of the shares among the defendants themselves, by which they excluded the plaintiff from the benefit of the purchase, being, according to his own position, fraudulent, was void and divested him of nothing. But even if he had had a remedy to compel them to transfer his proportion of the shares according to the original agreement, he had a right to waive it and go for damages for the breach of it. He had, however, no such remedy. The agreement was to purchase shares and divide them among all the parties to it; and it was settled in Cup v. Rutter, 1 P. W. 570, that a bill will not be entertained to enforce a transfer of stock, or a contract for any other personal chattel. The ownership of the stock was vested in the defendants in this instance by their purchase in their own names; and as the plaintiff would- be without. remedy if he could not sue for damages, the direction was right.
Judgment affirmed.